UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F [Check one] o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2012 Commission File Number 1-14446 THE TORONTO-DOMINION BANK (Exact name of Registrant as specified in its charter) Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) 13-5640479 (I.R.S. Employer Identification Number (if applicable)) c/o General Counsel’s Office P.O. Box 1 Toronto-Dominion Centre Toronto, Ontario M5K 1A2 (416) 308-6963 (Address and telephone number of Registrant’s principal executive offices) Brendan O’Halloran, The Toronto-Dominion Bank 31 West 52nd Street New York, NY 10019-6101 (212) 827-7000 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) For annual reports, indicate by check mark the information filed with this form: x Annual information form x Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Common Shares Class A First Preferred Shares, Series O Class A First Preferred Shares, Series P Class A First Preferred Shares, Series Q Class A First Preferred Shares, Series R Non-Cumulative 5-Year Rate ResetPreferred Shares, Series S Non-Cumulative 5-Year Rate ResetPreferred Shares, Series Y Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AA Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AC Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AE Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AG Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AI Non-Cumulative 5-Year Rate ResetPreferred Shares, Series AK Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yeso Noo Disclosure Controls and Procedures The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures – Disclosure Controls and Procedures included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Management’s Annual Report on Internal Control Over Financial Reporting The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures – Management’s Report on Internal Control Over Financial Reporting included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Attestation Report of the Registered Public Accounting Firm The disclosure provided under the heading Independent Auditors’ Reports of Registered Public Accounting Firm to Shareholders – Report on Internal Control Under Standards of the Public Company Accounting Oversight Board (United States) included in Exhibit 99.3:2012 Annual Financial Statements is incorporated by reference herein. Changes in Internal Control Over Financial Reporting The disclosure provided under the heading Accounting Standards and Policies – Controls and Procedures – Changes in Internal Control Over Financial Reporting included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Audit Committee Financial Expert The disclosure provided under the heading Directors and Officers – Audit Committee included in Exhibit 99.1:Annual Information Form dated December 5, 2012 is incorporated by reference herein. Code of Ethics The Registrant has adopted the Code of Conduct and Ethics for Employees and Directors (the “Code”) as its code of ethics applicable to all its employees and directors, including the Registrant’s Group President and Chief Executive Officer, Group Head Finance and Chief Financial Officer, and Senior Vice President and Chief Accountant.The Registrant posts the Code on its website at www.td.com and also undertakes to provide a copy of its code of ethics to any person without charge upon request.Such request may be made by mail, telephone, facsimile or e-mail to: The Toronto-Dominion Bank TD Shareholder Relations P.O. Box 1, Toronto-Dominion Centre Toronto, Ontario, CanadaM5K 1A2 Telephone:1-866-756-8936 Facsimile:416-982-6166 E-mail:tdshinfo@td.com On January 19, 2012, an amended version of the Code was filed with the SEC on Form 6-K and made available on the Registrant’s website. The key amendments made to the Codeat that time, included the addition of new wording at:a) Section 2C – Gifts and Entertainment and Section 2G – Bribery, to add more clarity around the Anti-Bribery and Anti-Corruption policies and related policies and procedures; b) Section 2G – Short Selling or Trading in Options of TD Bank Securities, to highlight the prohibition against hedging market risk for equity compensation awards; c) Section 7B – Reporting Violations, to clarify a) that employees are also required to report violations of related policies, supplemental codes, compliance manuals, etc., in addition to reporting violations of the Code; and b) to streamline and simplify the external reporting process mandated by the Whistleblower Policy to make it easier to report Code violations confidentially and anonymously. In addition to these changes, certain other editorial, technical, administrative and non-substantive amendments were made to the Code, including a decision-making process to help reinforce the message that decisions which engage ethical judgment should be approached cautiously. No waivers from the provisions of the Code were granted in the fiscal year ended October 31, 2012 to the Registrant’s Group President and Chief Executive Officer, Group Head Finance and Chief Financial Officer, and Senior Vice President and Chief Accountant. Principal Accountant Fees and Services The disclosure regarding Audit Fees, Audit-Related Fees, Tax Fees and All Other Fees provided under the heading Directors and Officers – Pre-Approval Policies and Shareholders’ Auditor Service Fees included in Exhibit 99.1:Annual Information Form dated December 5, 2012 is incorporated by reference herein. Pre-Approval Policy for Audit and Non-Audit Services The disclosure provided under the heading Directors and Officers – Pre-Approval Policies and Shareholders’ Auditor Service Fees included in Exhibit 99.1:Annual Information Form dated December 5, 2012 is incorporated by reference herein. During the fiscal year ended October 31, 2012, the waiver of pre-approval provisions set forth in the applicable rules of the SEC were not utilized for any services related to Audit-Related Fees, Tax Fees or All Other Fees and the Audit Committee did not approve any such fees subject to the waiver of pre-approval provisions. Hours Expended on Audit Attributed to Persons Other than the Principal Accountant’s Employees Not Applicable Off-balance Sheet Arrangements The disclosure provided under the heading Group Financial Condition – Securitization and Off-Balance Sheet Arrangements included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Tabular Disclosure of Contractual Obligations The disclosure provided in Table 60 – Contractual Obligations by Remaining Maturity included in Exhibit 99.2:Management’s Discussion and Analysis is incorporated by reference herein. Identification of the Audit Committee The disclosure provided under the heading Directors and Officers – Audit Committee included in Exhibit 99.1:Annual Information Form dated December 5, 2012 identifying the Registrant’s Audit Committee is incorporated by reference herein. Mine Safety Disclosure Not Applicable Undertaking Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to: the securities registered pursuant to Form 40-F; the securities in relation to which the obligation to file an annual report on Form 40-F arises; or transactions in said securities. Comparison of NYSE Corporate Governance Rules A Comparison of NYSE Corporate Governance Rules Required to be followed by U.S. Domestic Issuers and the Corporate Governance Practices of The Toronto-Dominion Bank (Disclosure Required by Section 303A.11 of the NYSE Listed Company Manual) is available on the Corporate Governance section of the Registrant’s website www.td.com/governance. Signatures Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. Registrant: THE TORONTO-DOMINION BANK By: /s/Norie C. Campbell Name: Norie C. Campbell Title: Executive Vice President and General Counsel Date: December 6, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F ANNUAL REPORT PURSUANT TO SECTION 13(a) or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 THE TORONTO-DOMINION BANK EXHIBITS INDEX TO EXHIBITS No. Exhibits Annual Information Form dated December 5, 2012 Management’s Discussion and Analysis 2012 Annual Financial Statements Industry Guide 3 – Return on Assets, Dividend Payouts and Equity to Assets Ratios Code of Ethics Consent of Independent Registered Public Accounting Firm Certification Pursuant to Section 302 of the U.S. Sarbanes-Oxley Act of 2002 Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the U.S. Sarbanes-Oxley Act of 2002
